Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Amendment after Non-final office action filed on April 28, 2021 is acknowledged.
3.	Claims1-3, 9 and 14-15 have been cancelled.
4.	New claims 16-17 have been added.
5.	Claims 4-8, 10-13 and 16-17 are pending in this application.

Priority
6.	English translation of foreign priority to KOREA 10-2017-0090691 has been filed on April 28, 2021. Therefore, the foreign priority date has been perfected. Thus, the effective filing date of instant application is to KOREA 10-2017-0090691, filed 7/18/2017.

Restriction
7.	Applicant elected Group 2 (claims 4-9, now includes claims 16-17) and the election of fp-1 as the species of mussel adhesive protein, A7 peptide as the species of an antibiotic peptide, DOPA as the catechol group, Fe as the species of metal, and gentamicin as the antimicrobial agent on January 13, 2021. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (see MPEP 818.01(a)). Restriction is deemed to be proper and is made FINAL in the previous office action. Claims 10-13 remain withdrawn from consideration pursuant to 37 CFR 1.142(b), as 

This application contains claims 10-13 drawn to inventions nonelected in the response filed on 1/13/2021.  A complete reply to the final rejection must include cancellation of nonelected claims or other appropriate action (37 CFR 1.144). See MPEP § 821.01.


Withdrawn Objections and Rejections
8.	Objection to the abstract is hereby withdrawn in view of Applicant’s amendment to the abstract.
9.	Rejection of claims 6-9 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is hereby withdrawn in view of Applicant’s amendment to the claims.
10.	Rejection of claims 6-9 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, is hereby withdrawn in view of Applicant’s amendment to the claims.
11.	Rejection of claims 4-6 and 9 under 35 U.S.C. 102(a)(1) as being anticipated by Forooshani et al (Journal of Polymer Science Part A, Published online October 11, 2016, 55: 9-33), is hereby withdrawn in view of Applicant’s amendment to the claims.




Revised and Maintained Rejection
35 U.S.C. 103
12.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
13.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

14.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
15.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
16.	Claim 4-8 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Forooshani et al (Journal of Polymer Science Part A, Published online October 11, 2016, 55: 9-33, cited in the previous office action) in view of Seo et al (KR 10-2015-0143173, filed with IDS) and Kim et al (US 2016/0376738, cited in the previous office action) and Boyce et al (US Patent No. 6294187, cited in the previous office action). This rejection is maintained and revised in view of Applicant’s amendment to the claims.
17.	Forooshani et al teach marine mussels secret protein-based adhesives, comprising mussel foot proteins (Mfps), catechol and metal (see abstract and introduction), meeting the limitation of instant claim 4, in part. The tyrosine of Mfps is modified to 3,4-dihyroxyphenylalanine (DOPA) through post-transitional hydroxylation (see Introduction). The catechol is 3,4-dihydroxyphenylalanine (DOPA) (see Introduction), meeting the limitation of instant claim 5, in part. Forooshani et al teach different foot proteins having the catechol (DOPA) within the structure (see for example, FIGURE 1A and 1B), meeting the limitation of claim 4, in part. Forooshani et al teach the encapsulated nanoparticles (see for example, p. 22, bottom of left column). Forooshani et al teach metal ions, such as copper and titanium (see for example, page 9, right column top, and page 20, right column, “Solid-Phase Peptide Synthesis”). Regarding the limitation of “effect under a bacterial infection environment condition of 
The difference between the reference and the instant claims is that the reference does not teach adhesive peptide linked to an antibiotic peptide, additional antimicrobial agent, gentamicin.
nd paragraph of “Problems to be solved” and claim 5). 
19.	Kim et al teach that mussel adhesive protein has an antimicrobial activity (see for example, paragraph [0058]).
20.	Boyce et al teach that gentamicin is an antibiotic (see for example, column 9, lines 6-15) and suitable binders include mussel adhesive protein, and the antibiotic and mussel adhesive protein can be combined (see column 8, lines 13-15).
21.	Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Forooshani et al, Seo et al, Kim et al and Boyce et al, since the references teach mussel adhesive proteins. One of ordinary skill in the art would be motivated to combine the teachings and add additional antimicrobial agent to the nanoparticles, because Seo et al teach that the mussel adhesive protein and the antibiotic peptide can be linked and Boyce et al teach that the mussel adhesive protein and antibiotics can be combined in a composition. The MPEP states that, “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious). But see In re Geiger, 815 F.2d 686, 2 USPQ2d 1276 (Fed. Cir. 1987) (“Based upon the prior art and the fact that each of the three components of the composition used in the claimed method is conventionally employed in the art for treating cooling water systems, the board held that it would have been prima facie obvious, within the meaning of 35 U.S.C. 103, to employ these components in combination for their known functions and to optimize the amount of each additive....Appellant argues... hindsight reconstruction or at best,... obvious to try’.... We agree with appellant.”). One of ordinary skill in the art would be motivated to combined with a reasonable expectation of success since combining two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose, will at least have an additive effect.



Response to Applicant’s Arguments
22.	Applicant argues that Forooshani does not teach or suggest the claimed antimicrobial nanoparticle as recited in the claims. Moreover, Kim and Boyce do not cure the deficiencies of Forooshani. Applicant argues that Kim does not teach or suggest an antimicrobial nanoparticle comprising an antimicrobial adhesive protein comprising an antibiotic peptide linked to a mussel adhesive protein derivative of which a tyrosine residue in the mussel adhesive protein is modified to a catechol derivative, and a metal capable of coordinating with the mussel adhesive protein derivative as recited in the claims. Applicant further argues that Boyce merely discloses a method of fabricating a load-bearing osteoimplant while the technical field thereof is different from that of the present invention.
23.	Applicant’s arguments have been fully considered but have not been found persuasive. First, the Examiner notes that the instant rejection has been revised in view of Applicant’s amendment to the claims. As indicated in the rejection supra, Forooshani et al teach marine mussels secret protein-based adhesives, comprising mussel foot proteins (Mfps), catechol and metal, different foot proteins having the catechol (DOPA) within the structure, the encapsulated nanoparticles, metal ions, such as copper and titanium. Forooshani et al teach that “at an acidic pH where catechol exists predominantly in its reduced form, catechol exhibits elevated adhesive strength to inorganic substrates…The force required to separate a single molecule of DOPA from Ti surface reduces by nearly 80% with the oxidation of the catechol side chain”. 
	Seo et al teach the antibiotic adhesive protein linked to the antimicrobial peptide (see claim 1). Seo et al teach that the antimicrobial peptide is selected from the group nd paragraph of “Problems to be solved” and claim 5). Kim et al teach that mussel adhesive protein has an antimicrobial activity. Boyce et al teach that gentamicin is an antibiotic and suitable binders include mussel adhesive protein, and the antibiotic and mussel adhesive protein can be combined. 
The instant rejection is a 103 (Obviousness Type) rejection. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
Moreover, Examiner reminds Applicant that applications and patents are relevant as prior art for all they contain. "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art. Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).
prima facie case of obviousness, the suggestion and motivation to combine the references need not be explicitly stated in the text of the references. In DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 80 USPQ2d 1641 (Fed. Cir. 2006), the Court writes, “the suggestion test is not a rigid categorical rule. The motivation need not be found in the references sought to be combined, but may be found in any number of sources, including common knowledge, the prior art as a whole, or the nature of the problem itself. In re Dembiczak, 175 F.3d 994, 999 [50 USPQ2d 1614] (Fed. Cir. 1999). As we explained in Motorola, Inc. v. Interdigital Tech. Corp., 121 F.3d 1461, 1472 [43 USPQ2d 1481] (Fed. Cir. 1997), ‘there is no requirement that the prior art contain an express suggestion to combine known elements to achieve the claimed invention. Rather, the suggestion to combine may come from the prior art, as filtered through the knowledge of one skilled in the art.’” See Dystar at 1645. “Our suggestion test is in actuality quite flexible and not only permits, but requires, consideration of common knowledge and common sense.” See Dystar at 1650. See also In re Fout, 675 F.2d 297, 301 (CCPA 1982) (“Express suggestion to substitute one equivalent for another need not be present to render such substitution obvious.”). 
The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).


New Objection
24.	The specification is objected to for containing referring to sequences without also identifying them by the sequence identifier assigned to them in the sequence listing as required by 37 CFR 1.821(d). The specification discloses peptide sequences, and these are missing their respective sequence identifiers. For example, paragraph [0082] of instant specification US 2020/0231637 A1 disclose peptide sequences, but these are missing their sequence identifiers. The examiner would like to bring the applicant’s attention to the following excerpt from MPEP §2422.03: 
37 CFR 1.821(d) requires the use of the assigned sequence identifier in all instances where the description or claims of a patent application discuss sequences regardless of whether a given sequence is also embedded in the text of the description or claims of an application. This requirement is also intended to permit references, in both the description and claims, to sequences set forth in the "Sequence Listing" by the use of assigned sequence identifiers without repeating the sequence in the text of the description or claims. Sequence identifiers can also be used to discuss and/or claim parts or fragments of a properly presented sequence. For example, language such as "residues 14 to 243 of SEQ ID NO:23" is permissible and the fragment need not be separately presented in the "Sequence Listing." Where a sequence is embedded in the text of an application, it must be presented in a manner that complies with the requirements of the sequence rules. 

The applicant is therefore required to amend the specification to comply with 37 CFR 1.821(d).
Please note, the specification has not been checked to the extent necessary to determine the presence of all possible error.  Applicant's cooperation is required in correcting any errors of which applicant may become aware in the specification.  MPEP § 608.01.
25.	Claim 17 is objected to for the following minor informality: claim 17 contains the acronym “A7 peptide”, “Tet-20 peptide”, a “minTBP peptide” and “an MP196 peptide”, 

New Rejection
35 U.S.C. 103
26.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
27.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

28.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

30.	Claims 4-8 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Forooshani et al (Journal of Polymer Science Part A, Published online October 11, 2016, 55: 9-33, cited in the previous office action) in view of Seo et al (KR 10-2015-0143173, filed with IDS) and Kim et al (US 2016/0376738, cited in the previous office action) and Boyce et al (US Patent No. 6294187, cited in the previous office action) in further view of Bahar et al (Pharmaceuticals, 2013, 6: 1543-1575).
31.	The teachings of Forooshani et al, Seo et al, Kim et al and Boyce et al is described, supra.
The difference between the references and the instant claim is that the reference does not teach the antimicrobial peptide Tet-20, for example. 
32.	However, Bahar et al teach new development of antimicrobial peptides (AMPs) (see for example, abstract). Bahar et al teach that “surface coating with AMPs has also been pursued since surface modifications with AMPs might help reduce device associated infections. Many AMPs have been tested for their inhibitory effects on biofilm formation on implant surfaces. For example, Tet-20, a synthetic peptide in vivo and in vitro (see p. 1556, 2nd paragraph of “Biofilm Control”). Bahar et al further teach that LL-37, which is an AMP from human innate immune system (see p. 1556, 3rd paragraph of “Biofilm Control”). 
33.	Therefore, it would have been obvious to combine the teachings of Forooshani et al, Seo et al, Kim et al, Boyce et al and Bahar et al, since Forooshani et al, Seo et al, Kim et al, and Boyce et al teach mussel adhesive proteins, and Seo et al and Bahar et al teach different antimicrobial peptides. One of ordinary skill in the art would be motivated to combine with a reasonable expectation of success, since Bahar et al teach the antimicrobial peptides LL-37 and Tet-20, and further teach that Tet-20 tethered on an implant surface exhibited broad antimicrobial activities both in vivo and in vitro. Therefore, one of ordinary skill in the art would reasonably expect that Tet-20 peptide would work at least as well as other antimicrobial peptides. For the reasons stated herein, the combined art is prima facie obvious over instant claims 4-8 and 16-17.


CONCLUSION
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE HA whose telephone number is (571)272-5982.  The examiner can normally be reached on Monday-Thursday 5:30 am- 6:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/JULIE HA/Primary Examiner, Art Unit 1654